Citation Nr: 0835903	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-06 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
laceration, right flank.

2.  Entitlement to a compensable evaluation for a scar, right 
eyebrow.

3.  Entitlement to a rating in excess of 20 percent for 
degenerative changes of the right shoulder due to 
dislocation.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Togus, 
Maine Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that in the February 2006 rating decision, 
the RO denied the veteran's claim for a rating in excess of 
10 percent for degenerative changes of the right shoulder due 
to dislocation.  By a December 2006 rating decision of the 
Newark, New Jersey RO, the veteran's degenerative changes of 
the right shoulder due to dislocation were assigned a 20 
percent disability rating.


FINDINGS OF FACT

1.  The veteran's scar, laceration, right flank, is 
productive of a 4 inch by 3 mm linear, skin-colored, 
horizontal scar with tapered ends, no edema, no keloid 
formation, no inflammation, no tenderness to palpation and no 
adherence to underlying structures.

2.  The veteran's scar, right eyebrow, is productive of a 1.5 
cm by 1 mm linear, skin colored scar, covered by the lateral 
aspect of the right eyebrow with no cellulitis, no edema, no 
inflammation, no keloid formation, no tenderness to 
palpation, no adherence to underlying structures and no gross 
disfigurement; the scar did not cause limitation of motion.

3.  The veteran is right hand dominant.

4.  The veteran's degenerative changes of the right shoulder, 
due to dislocation are productive of forward flexion, active 
and passive, ranging from 124 to 160 degrees, and abduction, 
active and passive, ranging from 120 to 160 degrees, 
accompanied by pain; with flexion and abduction of the right 
shoulder impeded at 90 degrees on repetitive use due to pain, 
mild fatigue, weakness, and a lack of endurance.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a 
laceration, right flank, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.118a, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2007).

2.  The criteria for a compensable evaluation for a scar, 
right eyebrow, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.118a, Diagnostic 
Codes 7800, 7803, 7804, 7805 (2007).

3.  The criteria for a rating in excess of 20 percent for 
degenerative changes of the right shoulder due to 
dislocation, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Codes  
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in October 2005, prior to the 
initial adjudication of his claims in the February 2006 
rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
December 2007 and in June 2007, pertaining to the downstream 
disability rating and effective date elements of his claims.

Moreover, it is well to observe that service connection for 
laceration, right flank has been established and an initial 
rating for this condition has been assigned.  Thus, the 
veteran has been awarded the benefit sought, and such claim 
has been substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no 
longer required as to this matter, because the purpose for 
which such notice was intended to serve has been fulfilled.  
Id.  Also, it is of controlling significance that, after 
awarding the veteran service connection for laceration, right 
flank and assigning an initial disability rating for this 
condition, he filed a notice of disagreement contesting the 
initial rating determination.  See 73 Fed. Reg. 23353-23356 
(April 30, 2008) (amending 38 C.F.R. § 3.159(b) to add 
subparagraph (3), which provides VA has no duty to provide 
section 5103 notice upon receipt of a notice of 
disagreement).  The RO furnished the veteran a Statement of 
the Case that addressed the initial rating assigned for his 
laceration, right flank, included notice of the criteria for 
a higher rating for that condition, and provided the veteran 
with further opportunity to identify and submit additional 
information and/or argument, which the veteran has done by 
perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105 (West 2002).  Under these circumstances, VA fulfilled 
its obligation to advise and assist the veteran throughout 
the remainder of the administrative appeals process, and 
similarly accorded the veteran a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

For an increased rating claim for which the veteran is not 
appealing the initial rating assigned, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the veteran received adequate Vazquez-
Flores notice in June 2008.  Specifically, this notice letter 
informed the veteran that, in order to support his claim for 
an increased rating for degenerative changes of the right 
shoulder due to dislocation as well as for a scar, right 
eyebrow, the evidence must show that such disabilities have 
gotten worse, and the letter specified examples of evidence 
that the veteran should submit to show such worsening, 
including statements from employers regarding how his 
disability affects his ability to work, and statements from 
people who have witnessed how his disability symptoms affect 
him (presumably in daily life).  (Emphasis added).  The June 
2008 letter also explained the assignment of disability 
ratings based upon the diagnostic codes found in 38 C.F.R., 
Part 4.  Finally, the letter provided numerous examples of 
the types of medical and lay evidence that the veteran may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  (The 
Board notes that the second "element" of the Vazquez-Flores 
notice requirement does not apply in this case, because the 
criteria for a higher rating under the diagnostic codes which 
the veteran's disability may be rated can indeed be satisfied 
by the veteran demonstrating a noticeable worsening or 
increase in severity of that disability and the effect of 
that worsening on his employment and daily life.)

Accordingly, the Board finds that no prejudice to the veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes the veteran's contentions, 
service medical records, VA outpatient treatment reports and 
VA examinations.  The veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

Moreover, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different "staged" ratings may be 
warranted for different time periods.

Analysis 

I.  Entitlement to an initial compensable evaluation for a 
laceration, right flank

The veteran's laceration, right flank has been rated under 38 
C.F.R. § 4.118a, Diagnostic Code 7804 for superficial scars 
that are painful on examination.  A 10 percent rating is 
assigned for superficial scars that are painful on 
examination.  Note (1) to Diagnostic Code 7804 provides that 
a superficial scar is one not associated with underlying soft 
tissue damage.  Note (2) provides that a 10-percent rating 
will be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 
also directs the rater to see 38 C.F.R. § 4.68 (amputation 
rule).  38 C.F.R. § 4.118. 

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq.cm.) 
are rated 40 percent disabling.  Note (1) to Diagnostic Code 
7802 provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  
38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118. 
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118. 

The veteran contends that the resulting scar from his 
laceration, right flank, warrants a compensable evaluation.  

In a November 2005 VA examination, the veteran denied any 
persistent symptoms related to his scars.  A physical 
examination revealed a 4 inch linear scar that was 3 mm wide 
and horizontally located over the right flank.  The scar was 
skin-colored and had tapered ends.  No evidence of edema, 
inflammation or keloid formation was found.  The scar was 
nontender to palpation.  There was no adherence to underlying 
structures.  The examiner diagnosed the veteran with multiple 
scars and noted that the total body surface area and total 
exposed body surface area involved by the scars were both 
less than 0.1 percent.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim and the 
veteran's laceration, right flank does not warrant an initial 
compensable evaluation at any time since the date of claim on 
August 5, 2005, under Diagnostic Codes 7801, 7802, 7803, 7804 
and 7805.  The objective medical findings of record do not 
reflect the veteran's scar was deep or that caused a limited 
motion in an area exceeding 6 square inches, superficial and 
do not cause limited motion, in an area of 144 square inches 
or greater, superficial and unstable with a frequent loss of 
covering of the skin, superficial, tender and painful on 
objective demonstration or was productive of a limitation of 
function of the right flank.  In this regard, the Board notes 
that the objective evidence reflects a 4 inch by 3 mm linear, 
skin-colored, horizontal scar with tapered ends, no edema, no 
keloid formation, no inflammation, no tenderness to palpation 
and no adherence to underlying structures.  As such, the 
Board finds that an initial compensable evaluation for the 
veteran's laceration, right flank is not warranted.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an initial compensable evaluation at any time 
since the effective date of service connection for a 
laceration, right flank on August 5, 2005.  See Fenderson, 12 
Vet. App. at 125-26.  That is to say, the veteran's 
disability has been no more than 0 percent disabling since 
the effective date of his award, so his rating cannot be 
"staged" because this represents his greatest level of 
functional impairment attributable to this condition.  In 
this case, the Board also notes that there are no records of 
treatment for scars since the veteran filed his claim or in 
the year prior to the claim aside from the VA examination.

In summary, for the reasons and bases expressed above, the 
Board concludes that an initial compensable evaluation for 
laceration, right flank is not warranted at any time since 
the effective date of service connection on August 5, 2005.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The 
benefit sought on appeal is accordingly denied.

II.  Entitlement to a compensable evaluation for a scar, 
right eyebrow

The veteran's scar, right eyebrow, has been rated under 38 
C.F.R. § 4.118a, Diagnostic Code 7805, for other scars that 
are to be rated on limitation of function of affected part.  
38 C.F.R. § 4.118.

Diagnostic Code 7800 provides ratings for disfigurement of 
the head, face, or neck.  Note (1) to Diagnostic Code 7800 
provides that the 8 characteristics of disfigurement, for 
purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the 
widest part.
Surface contour of scar is elevated or depressed on 
palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, is rated 30 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement, is rated 80 percent 
disabling.  

Note (2) to Diagnostic Code 7800 provides that tissue loss of 
the auricle is to be rated under Diagnostic Code 6207 (loss 
of auricle), and anatomical loss of the eye under Diagnostic 
Code 6061 (anatomical loss of both eyes) or Diagnostic Code 
6063 (anatomical loss of one eye), as appropriate.  Note (3) 
provides that unretouched color photographs are to be taken 
into consideration when rating under these criteria.  38 
C.F.R. § 4.118. 

Diagnostic Codes 7803 and 7804, listed above, are also 
applicable and will also be considered in analyzing the 
veteran's claim for a scar, right eyebrow.  

The veteran contends that the resulting scar from his 
laceration, right flank, warrants a compensable evaluation.  

In a November 2005, VA examination, the veteran reported that 
he felt he could not open his right eye because of the scar 
over the right eye and denied any blurred vision.  Aside from 
the difficulty opening his right eye, the veteran denied any 
persistent symptoms related to his scars.  A physical 
examination revealed a 1.5 cm linear, skin-colored scar, 
covered by the lateral aspect of the right eyebrow.  The scar 
was 1 mm in diameter.  No evidence of cellulitis, edema, 
inflammation or keloid formation was found.  There was no 
limitation of motion caused by the scar.  The scar was 
nontender to palpation and did not adhere to underlying 
structures.  No gross disfigurement was caused by the scar. 
The examiner diagnosed the veteran with multiple scars and 
noted that the total body surface area and total exposed body 
surface area involved by the scars were both less than 0.1 
percent.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim and the 
veteran's scar, right eyebrow, does not warrant a compensable 
evaluation at any time since the date of claim on August 5, 
2005, under Diagnostic Codes 7800, 7803, 7804 and 7805.  The 
veteran's scar is not considered a disfiguring scar under 
Diagnostic Code 7800 as the scar does not meet the defined 
criteria for disfigurement.  Likewise, objective findings do 
not reveal that the veteran's scar was superficial and 
unstable with a frequent loss of covering of the skin, 
superficial, tender and painful on objective demonstration or 
was productive of a limitation of function of the right 
eyebrow or eyelid.  In this regard, the Board notes that the 
objective evidence reflects a 1.5 cm by 1 mm linear, skin 
colored scar on the right eyebrow, with no cellulitis, no 
edema, no inflammation, no keloid formation, no tenderness to 
palpation, no adherence to underlying structures, no gross 
disfigurement and no limitation of motion.  As such, the 
Board finds that a compensable evaluation for the veteran's 
laceration right flank is not warranted.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for a compensable evaluation at any time since the 
date of the claim on August 5, 2005.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  That is to say, the veteran's 
disability has been no more than 0 percent disabling since 
that date, so his rating cannot be "staged" because the 0 
percent rating represents his greatest level of functional 
impairment attributable to this condition since that date.  
In this case, the Board also notes that there are no records 
of treatment for scars since the veteran filed his claim or 
in the year prior to the claim aside from the VA examination.

In summary, for the reasons and bases expressed above, the 
Board concludes that a compensable disability rating for a 
scar, right eyebrow is not warranted at any time since the 
date of claim on August 5, 2005.  Since the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  The benefit sought on appeal is 
accordingly denied.

III.  Entitlement to a rating in excess of 20 percent for 
degenerative changes of the right shoulder due to dislocation

The veteran's degenerative changes of the right shoulder due 
to dislocation have been rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 for other impairment of the clavicle or 
scapula.  Malunion of the clavicle or scapula is rated as 10 
percent for the major shoulder and 10 percent for the minor 
shoulder.  Nonunion of the clavicle or scapula without loose 
movement is rated as 10 percent for the major shoulder and 10 
percent for the minor shoulder; nonunion of the clavicle or 
scapula with loose movement is rated as 20 percent for the 
major shoulder and 20 percent for the minor shoulder.  
Dislocation of the clavicle or scapula with loose movement is 
rated as 20 percent for the major shoulder and 20 percent for 
the minor shoulder.  Diagnostic Code 5203 provides an 
alternative rating based on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
major shoulder and 20 percent for the minor shoulder; 
limitation of motion of the arm midway between the side and 
shoulder level is rated as 30 percent for the major shoulder 
and 20 percent for the minor shoulder; limitation of motion 
of the arm to 25 degrees from the side is rated as 40 percent 
for the major shoulder and 30 percent for the minor shoulder.  
38 C.F.R. § 4.71a.

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. §§ 4.45, 4.59 (2007).

The veteran contends that his current degenerative changes of 
the right shoulder due to dislocation warrant a rating in 
excess of 20 percent.  

VA outpatient treatment reports from July 2005 to December 
2006 reflect that the veteran was treated for chronic right 
shoulder pain and underwent physical therapy for the right 
shoulder.  In July 2005, the veteran reported that his 
shoulder pain had not improved with physical therapy and pain 
was an 8 to 9 out of 10.  A physical examination of the right 
shoulder reflects the right shoulder was positive for Neer's 
test, Hawkins test, the empty can test and the apprehension 
test.  Crepitus was noted on range of motion.  In February 
2006, the veteran, noted as right handed, reported his right 
shoulder pain was progressively worse with constant pain 
localized at the shoulder.  A physical examination revealed 
active flexion to 130 degrees, active abduction to 130 
degrees, passive flexion to 160 degrees and passive abduction 
to 160 degrees.  The shoulder was tender to palpation with 
pain limited in the shoulder girdle.  The right shoulder 
tested positive in Neer's and Hawkins tests.  A review of an 
x-ray taken in January 2004 reflected degenerative changes in 
the right shoulder.  A March 2006 right shoulder examination 
revealed active flexion to 130 degrees, active abduction to 
130 degrees, passive flexion to 160 degrees and passive 
abduction to 160 degrees with tenderness on palpation, pain 
limited in the shoulder girdle and positive responses to 
Neer's and Hawkins tests. 

In a July 2007 VA examination, the veteran reported pain when 
he slept on his right side, limitation of motion, weakness, 
stiffness, swelling, some instability, mild lack of 
endurance, and flare-ups two to three times a month.  He 
reported sometimes needing to use an arm sling and had 
episodes of recurrent subluxation or dislocation.  The 
veteran stated that since 1993 he was unable to work in his 
profession as an auto mechanic, though he worked occasionally 
once a month and was able to perform all his daily activities 
without assistance. He was right hand dominant.  

A physical examination revealed forward flexion to 124 
degrees, abduction to 120 degrees, external rotation to 60 
degrees, and internal rotation to 70 degrees, noted as 
limited.  There was pain at 90 degrees of flexion or 
abduction in the back posterior aspect of the shoulder.  
Painful motion was demonstrated by objective evidence of mild 
edema, instability, mild weakness and tenderness on the 
posterior aspect of the shoulder.  The examiner noted mild 
fatigue, weakness, and a lack of endurance due to repeated 
use.  The veteran was diagnosed with right shoulder 
dislocation due to service connected trauma, residual post-
traumatic changes and mild osteoarthritis of the 
acromioclavicular (AC) joint.  The examiner concluded that 
within at least three ranges of motion of the right shoulder 
there is an additional limitation of 160 degrees, an 
additional loss of range of motion of 30 degrees in flexion 
and abduction on three repeated ranges of motion and pain 
increasing to 3 out of 10.  X-rays demonstrated mild 
osteoarthritis of the AC joint and moderate osteoarthritis of 
the glenohumeral joint.

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the veteran's 
degenerative changes of the right shoulder due to dislocation 
are appropriately evaluated as 20 percent disabling and do 
not warrant a compensable evaluation at any time since the 
date of claim on August 5, 2005.  The Board initially notes 
that the veteran's current disability rating is the maximum 
evaluation assigned under Diagnostic Code 5203.  Moreover, 
the objective findings of record did not reflect limitation 
of motion of the arm to 25 degrees from the side or to midway 
between the side and shoulder level that would warrant a 
rating in excess of 20 degrees under Diagnostic Code 5201.  
38 C.F.R. § 4.71a.  In this regard, the Board acknowledges 
that the range of motion for the right shoulder demonstrates 
that forward flexion, active and passive, ranged from 124 to 
160 degrees and abduction, active and passive, ranged from 
120 to 160 degrees.  

Even considering the veteran's subjective complaints of pain 
and fatigue with the additional loss of range of motion, the 
medical evidence of record did not note any additional 
limitation of motion demonstrated upon repetitive motion that 
would support an evaluation in excess of the 20 percent 
presently assigned.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. § 4.40 (2007); see also 38 C.F.R. §§ 4.45, 
4.59 (2007).  Taking into account the findings from the June 
2007 VA examination, in which an additional loss of range of 
motion of 30 degrees upon would be productive of flexion to 
94 degrees and abduction to 90 degrees, the additional loss 
of range of motion is considered in the 20 percent evaluation 
assigned under Diagnostic Code 5201.  Thus, the preponderance 
of the evidence is against the veteran's claim.

The Board has also considered whether there are other 
appropriate diagnostic codes for application.  However, as 
the veteran's service connected disability does not reflect 
loss of the head of the humerus, nonunion or fibrous union of 
the humerus, malunion of the humerus or ankylosis of the 
scapulohumeral articulation, Diagnostic Codes 5200 and 5202 
do not apply.  Moreover, while degenerative joint disease of 
the right shoulder was noted, the veteran was appropriately 
evaluated on the basis of limitation of motion as directed 
under Diagnostic Code 5003.  Thus, there is no other 
applicable diagnostic code which provides for an evaluation 
in excess of 20 percent for the veteran's degenerative 
changes of the right shoulder due to dislocation based upon 
the evidence of record.  38 C.F.R. § 4.71a.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 20 percent at any time 
since the July 21, 2005 effective date awarded by the RO in 
December 2006.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  That is to say, the veteran's disability has been no 
more than 20 percent disabling since that date, so his rating 
cannot be "staged" because the 20 percent rating represent 
his greatest level of functional impairment attributable to 
this condition since that date.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 20 
percent for degenerative changes of the right shoulder due to 
dislocation is not warranted at any time since the July 21, 
2005 effective date awarded by the RO in December 2006.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The 
benefit sought on appeal is accordingly denied.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2005); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the veteran's disabilities present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the Board notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due 
solely to the veteran's disabilities.  Although the veteran 
stated in the July 2007 VA examination that he was unable to 
work in his profession as an auto mechanic since 1993 and 
worked occasionally once a month, the evidence of record does 
not reflect that this is due to the service-connected 
disabilities currently on appeal.  As a result, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An initial compensable evaluation for a laceration, right 
flank, is denied.

A compensable evaluation for a scar, right eyebrow, is 
denied.

A rating in excess of 20 percent for degenerative changes of 
the right shoulder due to dislocation, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


